Citation Nr: 0210298	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from May 1944 to 
November 1944.  

This case arises from an April 1999 rating action entered by 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
regional office (RO).  It was perfected for appeal in 
November 1999, and subsequently forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  In February 
2001, the Board remanded the matter to the RO for additional 
development, from where it has since been returned.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  Heart disease and anemia were not shown during active 
service. 

3.  No competent medical evidence has been submitted into the 
record showing that the veteran's heart disease and anemia, 
first shown many years after service, were linked to service. 


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Anemia was not incurred in service. 38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case, the supplemental statement of the case, and a July 
2001 letter sent to the veteran notified him of the evidence 
required to grant his claim, and of the information and 
evidence needed to substantiate it.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  In this regard, while it 
is not clear whether the veteran was advised which portion of 
the information and evidence necessary to substantiate the 
claim would be obtained by VA and which he would be required 
to submit, it appears that the RO took it upon itself to make 
the effort to obtain the evidence the veteran indicated might 
be useful in connection with his claims.  Although some 
efforts in this regard did not meet with success, the record 
establishes that multiple efforts to obtain this evidence 
were undertaken by the RO.  Further, the veteran was advised 
of the failure by the private physician whose records were 
sought to respond to the RO, and the veteran was given an 
opportunity to obtain those records on his own.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have long 
since been associated with the claims file, and it appears 
that the available records the veteran indicated would 
support his claim also have been obtained.  (The veteran was 
not examined in connection with his current appeal, but VCAA 
does not require examinations where as set out below, there 
is no competent evidence the veteran suffered from the 
claimed disability in service or that the disabilities are 
associated with service.)  Under these circumstances, the 
Board finds that both the notice and the development 
requirements of the VCAA have been met.  Therefore, the Board 
may proceed to address the merits of the veteran's claim.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  Service connection for primary 
anemia and cardiovascular-renal disease may be presumed if 
one or the other became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§ § 3.307, 3.309.  Further, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, the veteran has not made his contentions 
particularly clear.  He appears, however, to contend that the 
disabilities for which he seeks service connection are a 
consequence of the rigors of his 6 months of military service 
in 1944.  As it happens, there are few service records to 
consider.  They consist of the reports of examination 
conducted at the time of the veteran's entrance into service, 
and at the time of his discharge.  These documents were 
supplemented by additional information obtained from the Army 
in October 1945, which revealed that the cause of the 
veteran's discharge from the service was that he failed to 
meet the minimum physical standards.  This, however, was 
evidently related to a "neuropsychiatric condition."  In 
any event, these records do not reflect the presence of 
either heart disease or anemia, although the report of the 
examination conducted at separation from service did include 
the comment that the veteran's pulse was considered to be 
"rapid."  As indicated above, however, no actual 
cardiovascular disease was diagnosed.  (The actual pulse rate 
was recorded as 78 sitting, 110 immediately after exercise, 
and 88 two minutes after exercise, which does not appear to 
be significantly different from the pulse rates recorded at 
the time of the veteran's entrance into service, when it was 
70 sitting, 110 after exercise, and 80 two minutes after 
exercise.)  

Following service, there is no evidence of the presence of 
any heart disease until 1981, when records show that the 
veteran presented to a private hospital with a 24 hour 
history of chest pain.  At that time, he was diagnosed to 
have had a myocardial infarction.  Subsequent records reflect 
that the veteran apparently had another myocardial infarction 
in 1995, and in December of that year he underwent coronary 
artery bypass surgery.  Later records confirm the ongoing 
presence of heart disease, but none of these records contain 
any suggestion that the veteran's heart disability is 
considered by those treating him to be related to service.  

Since the record in this case does not contain medical 
evidence that demonstrates the presence of heart disease 
until more than 35years after the veteran's discharge from 
active service, and the record is devoid of any competent 
medical opinion linking the veteran's heart problems to 
service, it is the Board's view that the evidence fails to 
demonstrate that service connection for the claimed 
disability is warranted.  Simply stated, there is no 
competent evidence of a nexus between the veteran's active 
military service and the disability for which service 
connection is sought.  Under these circumstances, the 
veteran's appeal must be denied.  

Similarly, the earliest medical record suggesting the 
presence of anemia, later characterized as "pernicious 
anemia," is in 1994, approximately 50 years after service.  
As with the records relating to heart disease, there are no 
records on which there is reflected any suggestion that the 
veteran's anemia is considered by those treating him to be 
related to military service.  In view of the evidence 
reflecting the onset of anemia several decades after service, 
and the absence of any competent medical opinion linking the 
veteran's anemia to service, there is no basis for concluding 
that it was incurred in service.  Accordingly, the veteran's 
appeal in this regard also must be denied.  


ORDER

Service connection for heart disease is denied.  

Service connection for anemia is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

